Citation Nr: 0326807	
Decision Date: 10/08/03    Archive Date: 10/20/03	

DOCKET NO.  02-02 204	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a chronic right 
knee disorder. 

2.  Entitlement to service connection for a disorder 
characterized by a tremor of the lower extremities. 

3.  Entitlement to an evaluation in excess of 10 percent for 
a lateral meniscus tear with degenerative joint disease of 
the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from April 1980 to April 
1985.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of November 2001 and October 2002 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.


REMAND

A review of the record in this case raises some question as 
to the exact nature and etiology of the veteran's claimed 
right knee and tremor disabilities, and the current severity 
of his service-connected left knee disorder.

In that regard, while in August 2002, the veteran underwent a 
VA orthopedic examination for compensation purposes, that 
examination addressed only the issue of service connection 
for a chronic left knee disability, and did not in any way 
describe and/or evaluate the veteran's claimed right knee 
disability or tremors of the lower extremities.  
Significantly, the veteran's accredited representative has 
argued that the veteran's right knee disability and tremors 
are proximately due to and/or the result of his service-
connected left knee disorder.  To date, no opinion has been 
offered on that particular question.

The Board further notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  The VA has promulgated regulations to implement 
the provisions of this law.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and implementing 
regulations essentially provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate his 
claims, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claims.  It also 
includes new notification provisions.  Pursuant to the VCAA, 
the VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); see also 
Quartuccio v. Principi, 16 Vet. App. 1983 (2002).

The Board finds that, notwithstanding certain references in 
various Statements of the Case issued in February 2002 and 
January 2003, the RO has failed to provide the veteran and 
his representative with adequate notice of the VCAA, or 
sufficient notice of the information and evidence needed to 
substantiate his claims.  This lack of notice constitutes a 
violation of the veteran's due process rights.  Hence, the 
case must be remanded to the RO in order that the veteran and 
his representative may be provided with such notice.

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to October 2002, the date of 
the most recent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted the file.  In addition, the 
veteran and his representative should be 
informed of any such problem.

2.  The veteran should then be afforded 
an additional VA orthopedic examination 
in order to more accurately determine the 
exact nature and etiology of his claimed 
right knee and tremor disabilities, and 
the current severity of his service-
connected left knee disorder.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner. 

As regards the requested orthopedic 
examination, all pertinent symptomatology 
and findings should be reported in 
detail, and all appropriate studies 
should be performed.  Following 
completion of the examination, the 
examiner should specifically comment as 
to whether the veteran currently suffers 
from a chronic right knee disability, 
and/or a chronic disorder characterized 
by a tremor of the lower extremities.  
Should it be determined that the veteran 
does, in fact, suffer from chronic right 
knee and/or tremor disabilities, an 
additional opinion is requested as to 
whether those disabilities are as likely 
as not the result of some incident or 
incidents of the veteran's period of 
active military service, or, in the 
alternative, proximately due to, the 
result of, or aggravated by his service-
connected left knee disorder.

As to the veteran's service-connected 
left knee disability, the orthopedic 
examiner should specifically comment as 
to the degree of limitation of motion (to 
include flexion and/or extension) 
directly attributable to the veteran's 
lateral meniscus tear with degenerative 
joint disease of the left knee.  The 
examiner should, comment as to the degree 
of disability (mild, moderate, or severe) 
directly attributable to the veteran's 
left knee disability, and to the presence 
or absence of any noticeable instability.  
The physician's comments should encompass 
the veteran's medical history, as well as 
the effects of his service-connected left 
knee disability upon his ordinary 
activities, to include any functional 
loss due to pain, on use or due to flare-
ups.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5103, 5103A, and in 38 C.F.R. § 3.159 
are fully complied with and satisfied.  
Compliance requires that the veteran be 
notified, via letter, of any information 
and any medical or lay evidence not 
previously provided to the Secretary 
which is necessary to substantiate the 
claims.  A general form letter prepared 
by the RO not specifically addressing the 
disability or disabilities at issue is 
not acceptable.  The RO must indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the veteran, and which portion, if any, 
the Secretary will attempt to obtain on 
behalf of the veteran.  After the veteran 
and his representative have been given 
notice as required by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) (see 
also Quartuccio, supra), they should be 
given the opportunity to respond.

4.  Thereafter, the RO should 
readjudicate the issues of service 
connection for a chronic right knee 
disorder, and a disorder characterized by 
a tremor of the lower extremities, as 
well as an increased evaluation for a 
lateral meniscus tear with degenerative 
joint disease of the left knee.  As 
regards the issues of service connection 
for a right knee disorder and tremors, 
the RO should specifically address the 
issue of service connection on both a 
direct and secondary basis.  Should the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must be 
contain notice of all relevant action 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  The RO is advised that they are 
to make a determination based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA or other legal 
precedent.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  The purpose of this REMAND is to obtain additional 
development, and to comply with recently enacted legislation 
and decisions of the United States Court of Appeals for the 
Federal Circuit.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




